DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill US PG-Pub 2016/0277863.

Regarding claim 1, Cahill teaches a monitoring apparatus that monitors a plurality of target regions, the monitoring apparatus comprising (Abstract & Fig. 5B: monitoring different areas to show events-413): a sound collecting device having a plurality of microphones arranged (Fig. 1-106), the microphones converting sound waves emitted from the target regions into sound pressure signals respectively (Fig. 4 & Fig. 5B & [0021] & [0039]: gathering the sounds from different area using beamforming); and an information processing device configured to store scene information on positions of the target regions with respect to the sound collecting device (Fig. 4 & Fig. 5B & [0050]: storing the events to properly recognized in the future), and configured to extract a specific sound pressure signal from the sound pressure signals for each of the target regions by subjecting the sound pressure signals to beam forming processing based on the scene information (Fig. 3-308 & Fig. 4 & Fig 5B & [0039] & [0046]-[0047]: event detector-404 can analyzed and recognize sounds that will be extracted as features to be able to classify the sounds and at which position are they which is done using beamforming to focus on specific sounds). While Cahill does not explicitly state a map. However, the image as in Fig. 5B can be consider a map as coordinate can be given to the image to say event 1 is happening on the left and event 2 is happening on the right. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Regarding claim 4, Cahill teaches a monitoring method for monitoring a plurality of target regions (Abstract & Fig. 5B: monitoring different areas to show events-413) by a sound collecting device having a plurality of microphones arranged (Fig. 1-106), the monitoring method comprising: acquiring scene information on positions of the target regions with respect to the sound collecting device; acquiring a sound wave obtained by sound waves emitted from the target regions, in a state of being converted into sound pressure signals by the microphones respectively (Fig. 4 & Fig. 5B & [0021] & [0039]: gathering the sounds from different area using beamforming); and extracting a specific sound pressure signal from the sound pressure signals for each of the target regions, by subjecting the sound pressure signals to beam forming processing based on the scene information (Fig. 3-308 & Fig. 4 & Fig 5B & [0039] & [0046]-[0047]: event detector-404 can analyzed and recognize sounds that will be extracted as features to be able to classify the sounds and at which position are they which is done using beamforming to focus on specific sounds).
While Cahill does not explicitly state a map and synthetic sound wave. However, the image as in Fig. 5B can be consider a map as coordinate can be given to the image to say event 1 is happening on the left and event 2 is happening on the right. Also, synthetic sound coming from a loudspeaker or real sounds will not make a difference as a microphone array will pick up the sound and position of where the sound is coming from. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, Cahill teaches wherein the information processing device is configured to perform the beam forming processing with a direction of beam forming fixed to a direction from each of the target regions determined based on the map information toward the sound collecting device ([0022]-[0023] & [0035]-[0039]: performing beamforming to monitor the audio event, which if you have two events as in Fig 5B the beams are fixed to those events).  

Regarding claim 3, Cahill teaches wherein the information processing device is configured to store a reference signal for each of the target regions, and the information processing device is configured to detect an abnormality in each of the target regions based on a comparison between the specific sound pressure signal and the reference signal to which the specific sound pressure signal and each of the target regions correspond (Fig. 4 & Fig. 5B & & [0049]-[0050] & [0056]: storing the events to properly recognized in the future, to check if say the solenoid is acting abnormal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654